Citation Nr: 9910394	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-42 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1975 to January 
1983.

The matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim of 
entitlement to an increased rating for irritable bowel 
syndrome, evaluated as 10 percent disabling.  The veteran has 
perfected a timely appeal.

In May 1997, the Board remanded this claim in order to obtain 
records of treatment, and to afford the veteran a hearing.  A 
hearing was subsequently scheduled at the RO in January 1999.  
However, on the day of the scheduled hearing, the veteran 
contacted his representative and reported that he would not 
be able to attend the hearing.  He further indicated that he 
desired that his claim be adjudicated without rescheduling 
another hearing.  Accordingly, the Board finds that the 
veteran has withdrawn his request for a personal hearing.  
38 C.F.R. § 20.702 (d) (1998).


REMAND

The veteran asserts that his service-connected irritable 
bowel syndrome is more severe than his current evaluation of 
10 percent reflects.  His claim is well grounded, meaning it 
is plausible.  Hence, the VA has a duty to assist him in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1998).

In a letter, dated in January 1999, the veteran's 
representative stated that the veteran had recently been 
receiving treatment for his irritable bowel syndrome at the 
St. Louis VA Medical Center (VAMC), and that these recent 
records of treatment supported his claim.  It was further 
indicated that the veteran's irritable bowel syndrome had 
increased in severity, such that his medications had been 
increased and he had been prescribed a new medication.  The 
Board notes that the most recent records of VA treatment on 
file are dated in January 1997.  The VA's statutory duty to 
assist includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In view of the claim of a 
recent increase of gastrointestinal symptomatology 
necessitating treatment, the Board finds that the treatment 
records in question should be obtained.

Further review of the record shows that the veteran has not 
been afforded a VA compensation examination for the purpose 
of evaluation his irritable bowel syndrome since April 1995.  
It is the Board's judgment that, given the amount of time 
that has elapsed since the last VA compensation examination, 
the veteran's claim of increased disablement, and the fact 
that the last examination predates the recent treatment noted 
in the preceding paragraph, he should be accorded another VA 
gastrointestinal examination for the purpose of determining 
the current severity of his service-connected irritable bowel 
syndrome.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of all of 
the veteran's hospital and outpatient 
clinic records from the St. Louis VAMC, 
dated since January 1997.  Copies of all 
records obtained, and any notification of 
negative results, should be associated 
with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a VA gastrointestinal 
examination in order to determine the 
present extent and severity of his 
service-connected irritable bowel 
syndrome.  The examiner should obtain a 
relevant medical history from the veteran 
and specifically note the frequency and 
duration of any episodes of diarrhea, 
constipation, and abdominal distress.  
All indicated tests and studies should be 
accomplished.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.  
3.  The RO should review the examination 
report and determine if it is in 
compliance with this REMAND.  If it is 
not, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  After the action requested in the 
above paragraphs has been completed, the 
RO should adjudicate the issue of 
entitlement to a rating in excess of 10 
percent for irritable bowel syndrome, on 
the basis of all the evidence of record, 
and all applicable laws, regulations, and 
case law.

5.  If the benefit sought on appeal is 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate dispositions warranted, either favorable or 
unfavorable.  No action is required of the veteran until he 
is notified.
The veteran is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

